UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 8, 2011 American Energy Fields, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 333-152023 26-1657084 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 3266 W. Galveston Drive #101 Apache Junction, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (480) 288-6530 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 CURRENT REPORT ON FORM 8-K AMERICAN ENERGY FIELDS, INC. TABLE OF CONTENTS Page Item 8.01 Other Events. 3 Item 9.01 Financial Statements and Exhibits 3 2 Item 8.01 Other Events. On February 8, 2011, American Energy Fields, Inc. (the “Company”) issued a press release correcting and replacing the Company’s February 7, 2011 press release. A copy of the corrected press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release dated February 8, 2011 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: February 8, 2011 AMERICAN ENERGY FIELDS, INC. By: /s/ Joshua Bleak Name: Joshua Bleak Title: President 4 INDEX TO EXHIBITS Exhibit No. Description Press Release dated February 8, 2011
